Citation Nr: 9909030	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The appellant served in the United States Navy Reserves from 
November 1967 to April 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The appellant contends that he injured his back carrying bags 
of cement during a two-week active duty training on board a 
ship.  He argues that his current back pain is a result of 
this in-service injury.

The Board first notes that the claims file contains a final 
rating decision dated December 1969.  In November 1996, the 
appellant attempted to reopen his claim.  The RO considered 
the appellant's evidence and furnished him with a March 1998 
statement of the case that conceded that the additional 
service medical records were new and material evidence.  See 
38 C.F.R. § 3.156 (1998).  

The Board also notes that the appellant was in the United 
States Navy Reserves.  The National Personnel Records Center 
(NPRC), according to an August 1997 request for information 
form, indicates that the appellant performed active duty for 
training purposes only.  The form, however, does not indicate 
the exact dates that the appellant served active duty for 
training purposes.  The appellant's period of service is 
necessary information pertinent to his claim.

The Court has held that the duty to assist the appellant 
applies where the evidence before the Board raised sufficient 
notice of pertinent records that may constitute new and 
material evidence sufficient to justify reopening a prior 
claim.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
Gowen v. Derwinski, 3 Vet. App. 286, 289 (1992).  According 
to a notation by the appellant on an April 1997 request for 
information letter, the appellant identified back treatment 
from General Motors (GM) received in the 1970's.  He 
indicates that his requests for medical records have been 
unsuccessful and there is no indication that such records 
have been requested by the RO.  It would be helpful if the RO 
could attempt to locate these records.

The claims file includes a June 1997 VA medical record that 
indicates that the appellant complained of variable lower 
back pain and that his symptoms were becoming progressively 
more severe.  The record, however, is hard to read because it 
appears to be missing words on each side of the page.  
Furthermore, a notation on the bottom of the record indicates 
that the record is to be continued on the next page, but the 
claims file does not include another page with respect to 
such record.  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, this 
case is remanded to the RO for the following development:

1.  The RO should ask an appropriate 
official at the NPRC or any other 
appropriate source to identify the 
appellant's periods of active duty for 
training and inactive duty training.

2.  The RO should locate the complete 
report of the June 1997 VA medical 
examination and ensure that all pages of 
the record are included in the claims 
file.

3.  The RO should, after obtaining any 
necessary information and authorization 
from the appellant, should attempt to 
obtain the identified GM records from the 
1970's and associate them with the claims 
folder.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


